Citation Nr: 0921138	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-31 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for hypertension, with coronary artery 
disease (CAD) and cardiomyopathy, claimed as secondary to 
service-connected posttraumatic stress disorder (PTSD); and 
if so, whether service connection for this condition is 
warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to February 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Paul, Minnesota.  This case has been advanced on the Board's 
docket.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2008.  A transcript of the hearing is associated with the 
claims folder.

The Board has determined that new and material evidence 
sufficient to reopen the claim has been received.  The issue 
of entitlement to service connection for hypertension, with 
CAD and cardiomyopathy, claimed as secondary to service-
connected PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2005, the Board denied service connection for 
hypertension, with CAD and cardiomyopathy, claimed as 
secondary to service-connected PTSD. 

2.  Evidence received since the Board's May 2005 decision is 
new and material and raises a reasonable possibility of 
substantiating the claim.

CONCLUSIONS OF LAW

1.  The Board's May 2005 decision that denied service 
connection for hypertension, with CAD and cardiomyopathy, is 
final. 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2008); 
38 C.F.R. §  20.1100 (2008).

2.  The evidence received since the Board's May 2005 
determination is new and material, and the claim for service 
connection for hypertension, with CAD and cardiomyopathy, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

As to the new and material aspect of the Veteran's claim for 
entitlement to service connection for hypertension, with CAD 
and cardiomegaly, the Board is granting the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further considered.
Analysis - New and Material Evidence

Evidence of record at the time of the May 2005 Board decision 
included numerous articles which linked, generally, PTSD and 
stress associated with PTSD, to hypertension and heart 
problems.  Evidence also included opinions by three VA 
physicians regarding the etiology of the Veteran's 
hypertension and heart problems.  

In a July 2001 statement, the first VA physician opined that 
it was as likely as not that the Veteran's hypertension and 
coronary artery disease had been exacerbated by stress 
related to his diagnosis of PTSD.  In support of this 
opinion, the doctor stated that it was clear that stress due 
to any cause could worsen hypertension, and that hypertension 
was a well known risk factor for coronary artery disease.  

In an October 2001 VA examination report, a second VA 
physician opined that conclusions about permanent aggravation 
of the Veteran's hypertension would be speculative as the 
literature at that time did not correlate hypertension with 
PTSD.  

In an October 2002 statement, a third VA physician indicated 
that although stress can temporarily increase blood pressure, 
there was no substantive medical evidence that it is an 
independent cause of hypertension nor that it can permanently 
aggravate pre-existing hypertension.

The Board denied the claim, finding the adverse opinions to 
be more probative on the matter of nexus.  Specifically, the 
Board found that while the first VA physician referred to a 
possible link between the Veteran's anxiety symptoms and 
hypertension and cardiac disabilities, he did not identify 
any effects of the Veteran's anxiety upon his hypertension 
which might suggest any permanent worsening of his 
hypertensive condition and, thus, actual aggravation of this 
condition.

The Veteran did not appeal the May 2005 decision to the 
Court.  Thus, the Board's decision is final. 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  In a statement received by the 
RO in August 2006, the Veteran initiated his claim to reopen.  

A Veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

Additional evidence received since the prior final denial 
includes an August 2006 statement by a VA physician that 
reflects, in part, that the Veteran's service-connected PTSD 
is an anxiety disorder, and that anxiety disorders and 
chronic stress are known to aggravate hypertension, usually 
through the adrenal-pituitary axis.  With regard to the 
Veteran specifically, the physician noted that because his 
PTSD went untreated for decades, it might well have made his 
hypertension worse.  

This evidence is probative because it reflects a medical 
determination identifying the effects of the Veteran's 
anxiety upon his hypertension which might suggest permanent 
worsening of his hypertensive condition and, thus, actual 
aggravation of this condition.  Thus, the Board finds that 
the additional evidence received since the last prior final 
denial of service connection for hypertension, with CAD and 
cardiomyopathy, raises a reasonable possibility of 
substantiating the claim for service connection.  This 
additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the Veteran's claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2008).





ORDER

The petition to reopen the claim of service connection for 
hypertension, with CAD and cardiomyopathy, is granted, 
subject to further development of the claim on remand.


REMAND

The Veteran last underwent a pertinent VA examination in 
October 2001.  At that time, the examiner stated that the 
literature "at this date" does not correlate hypertension 
with PTSD.  The more recent August 2006 medical opinion, 
however, indicates that anxiety disorders and chronic stress 
are known to aggravate hypertension through the adrenal-
pituitary axis, and that the Veteran's untreated PTSD might 
have made the Veteran's hypertension worse.  In view of these 
more recent findings, and presumably advancing medical 
research, the Board finds that the Veteran should be accorded 
an opportunity to undergo a current VA examination, the 
purpose of which is to determine, to the extent possible, the 
etiology of his current hypertension and cardiac disorders. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination with an individual with the 
appropriate expertise.  The claims file 
should be made available in conjunction 
with the examination.  The examiner 
should review the record in its 
entirety and should opine as to whether 
it is at least as likely as not (i.e., 
at least a 50 percent probability) that 
the Veteran's current hypertension is 
caused or aggravated by his service-
connected PTSD.  (In this regard, to be 
aggravated is to undergo an increase in 
severity that is proximately due to or 
the result of PTSD, and if the examiner 
concludes aggravation occurred, the 
baseline level of severity should be 
described.)  

Additionally, the examiner is asked to 
express an opinion as to whether it is 
at least as likely as not that the 
Veteran's currently-shown cardiac 
disorders are caused or aggravated by 
his hypertension or his service-
connected PTSD.  (Again, the baseline 
level of severity should be described 
if the examiner concludes aggravation 
occurred.)

All opinions should be supported by a 
complete rationale, including a 
discussion of pertinent medical 
research and patient history.  

2.	When the development requested has been 
completed, the claim should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case, and provided with an 
appropriate time for response.  The 
case should then be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 




handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


